Title: To James Madison from “Mucius” [John Randolph], No. 2, 26 January 1810 (Abstract)
From: “Mucius”,Randolph, John
To: Madison, James


26 January 1810. No. 2. Asserts that France has espoused the cause of universal monarchy since the time of Louis XIV and its inherent power is dangerous to the liberties and peace of Europe. Laments that the king of England has been so stupid as “to break down every barrier which wisdom and genius could … build up against the universal despotism of the natural enemy of his country.” The British Empire was a bulwark for human liberty until it was weakened by the rebellion of the American colonies, but Washington wisely perceived that “it could never be the interest of the United States to swell the power of France” by destroying the maritime strength of Great Britain. Praises Washington at length as a soldier and a statesman but dismisses his successors, John Adams and Thomas Jefferson, as “a rank Englishman” and “a finished Frenchman,” respectively. Also insinuates that the appointment of John Quincy Adams as minister to Russia had “too much the appearance of a reward for apostacy” and looked “something like an under-hand mission to the great emperor, through the little one.”
Criticizes the secretary of state as “notoriously incompetent” and for his “ignorance” while secretary of the navy; declares that “every independent American” was insulted when JM submitted to the dictates that placed Smith in the State Department. Attacks the second general of the army [Wade Hampton] for his involvement in Yazoo frauds, pronounces James Wilkinson to be in the “last stage of putrefaction,” and deplores the fact that the author of the Newburgh letters [John Armstrong] should represent the U.S. in France. Describes Armstrong as a “speculative parricide” and declares, “upon the faith of as respectable a gentleman as any in the United States,” that the minister studied the arts of love and politics “in the school of Cambaceres” (which commits the “crime not to be named among Christians!”). Urges JM to dismiss them all and stresses the importance of America’s remaining at peace with Great Britain.
Points out that JM is both “advanced in life” and “childless,” therefore he should think of courting an “honourable fame” for posterity. Denies that Francis James Jackson insulted the U.S. and warns that the people of the nation cannot be driven “into the arms of France.” Advises JM that the secretary of the treasury, though fallen from grace, can still be relied on for wisdom and ability in the government. Opposes the “infatuated predilection” of Republicans, such as Smith, Giles, and Varnum, for France; repeats his view that Great Britain, despite the follies of its government, is the last guardian of “the temple of human liberty and human safety.” Cannot believe that JM is deceived by Napoleonic “cant of ’the liberty of the seas and commercial peace’” and argues that France can still threaten the U.S. by retaking New Orleans. Does not believe that the failure of Burr’s conspiracy is any guarantee for the security of Louisiana or cause for “public congratulation.” The Constitution was destroyed, and the “criminal” escaped.
States that JM can still retrieve the situation and begs him to do his duty by giving his “naked, unbiassed opinion on the state of our affairs” and “what we have to expect.” Above all, “save us from the fangs of France,” so that Americans do not come to curse the price of their own independence if it should mean subservience to Napoleon’s despotism. Admits that he is unwell and that he will be called “Tory and friend of Great Britain,” but it is his duty to express these opinions.
 